Citation Nr: 0922442	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, diagnosed as major depression and antisocial 
personality disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the Veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder.  On the October 2007 rating decision, 
the letterhead indicates that the decision was issued by the 
RO in St. Louis, Missouri.  However, the notice of the 
decision was issued by the RO in New York, New York.  
Additionally, a review of the record indicates that all 
development of the issue on appeal was completed by the New 
York RO.  As such, the Board finds that the notation on the 
October 2007, indicating issuance from the St. Louis RO, was 
in error and will assume that the New York RO issued the 
decision.  The Veteran filed a timely Notice of Disagreement 
(NOD) in October 2007 and, subsequently, in February 2008, 
the RO provided a Statement of the Case (SOC).  In February 
2008, the Veteran filed a timely substantive appeal to the 
Board.   

At the Veteran's request, the Board conducted a hearing, 
sitting at the RO (i.e. Travel Board hearing).  A transcript 
is of record.  

In the decision below, the Board reopens the Veteran's claim 
of service connection for a psychiatric disorder.  This issue 
is further addressed in the remand below.  The matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  An unappealed April 1990 rating decision denied service 
connection for a psychiatric disorder.  

2.  The evidence associated with the claims file subsequent 
to the April 1990 rating decision relates to unestablished 
facts necessary to substantiate the claim for service 
connection for a psychiatric disorder, is not cumulative or 
redundant of the evidence previously considered, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1990 RO decision, which denied entitlement to 
service connection for a psychiatric disorder, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 
(2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below reopens the claim for 
service connection, the need to discuss the VA's efforts to 
comply with the VCAA, its implementing regulations, and the 
interpretive jurisprudence, is obviated with respect to this 
aspect of the appeal.  

II.  New and Material Evidence.

a.  Factual Background.  Historically, the RO denied the 
Veteran's claim for service connection for a nervous 
condition in an April 1990 decision.  The RO held that the 
Veteran's psychiatric condition was a personality disorder or 
a lifelong disability of a constitutional nature and not a 
disability under the law.  The Veteran did not appeal the 
decision and it became final.  See 38 U.S.C.A. § 7105, 7266.

Evidence submitted prior to the April 1990 decision consisted 
of service treatment and personnel records.  On the Veteran's 
July 1986 service pre-entrance examination report, the 
examiner did not note any psychiatric disorders.  On the 
Veteran's contemporaneous report of his medical history, he 
reported being treated for "peer pressure."  No service 
treatment records indicate treatment or diagnosis for a 
psychiatric disorder.  On the Veteran's March 1988 service 
discharge examination report, the examiner did not note any 
psychiatric disorders.  On a service personnel record, 
specifically a DD-214 form, the form's author wrote that the 
Veteran received an honorable discharge due to "mental 
conditions - personality disorder."

Evidence received after the April 1990 decision consisted of 
statements from the Veteran, private treatment records, and 
testimony given before the Board.  The evidence is briefly 
summarized below.

In a September 1991 private treatment record, the Veteran 
reportedly stated that he was hospitalized during service 
after expressing suicidal thoughts.  He indicated that he had 
been an alcoholic since he was 12-years old.  The diagnoses 
were: (Axis I) adjustment disorder with depressed mood; 
alcohol dependence; (Axis II) rule/out personality disorder 
NOS.  

A December 1998 private treatment record reflects that the 
Veteran was admitted for to a hospital following two suicide 
attempts at a correction facility where he was serving a 
sentence for a sexual assault on a minor.  The Veteran 
reported that, as a child, he was sexually abused himself.  
The Veteran recalled two periods of mental hospitalization: a 
stay at a family treatment center in Hudson Falls, NY, due to 
alcoholism; and a stay at Central New York Psychiatric Center 
after incarceration.  The diagnoses were: (Axis I) major 
depressive disorder - recurrent, moderate; psychotic 
features; (Axis II) alcohol dependence; and antisocial 
personality disorder by history.  

In a September 1999 private treatment record, the examiner 
reported discharging the Veteran from hospitalization.  The 
examiner indicated that Veteran was currently free of all 
symptoms of depression and psychosis.  The diagnoses were: 
(Axis I) major depression, recurrent, in remission; alcohol 
dependence, early full remission; cocaine and cannabis abuse, 
early full remission; and (Axis II) Personality Disorder NOS 
(criminal history including sexual abuse of a child).  

In a March 2000 private treatment record, the Veteran stated 
that he was hospitalized for psychiatric treatment in either 
1996 or 1997, and re-hospitalized in 1997.  The Veteran 
reported that he had never sought treatment prior to his 
first hospitalization.  However, the examiner noted that a 
review of records from "Central New York" indicated a week 
of mental health treatment in service.  

In an April 2001 private treatment record, the Veteran 
reportedly stated that he sought a discharge from the 
military after eight months on hardship conditions, because 
his wife demanded he leave the military in order to save 
their marriage.  The examiner's diagnoses were: (Axis I) 
major depressive disorder, single episode, severe with 
psychotic features in part remission; rule out Post-traumatic 
Stress Disorder; alcohol and cannabis dependence, in full 
remission.

In a December 2006 claim for benefits, the Veteran stated 
that he had depression with psychotic features, listing the 
onset date as December 26, 1987.

In a January 2007 statement, the Veteran stated that, while 
stationed at Dam Neck, Virginia, he was hospitalized for 
suicidal thoughts.  He indicated that the hospital was on 
base.  He recalled that, after voicing his suicidal thoughts, 
he "was deemed not fit for military" and discharged.  

In a November 2007 statement, an examiner from Hudson 
Headwaters Health Network stated that the Veteran had a 
diagnosis of depression with psychotic features.  He 
indicated that it was probable that this psychiatric disorder 
was related to the anxiety-depression condition that led to 
the Veteran's military discharge.

At a December 2008 Board hearing before the undersigned, the 
Veteran testified that, during service, he qualified for work 
on a nuclear submarine.  During training in Virginia Beach, 
Virginia, the Veteran began to have suicidal thoughts.  He 
stated that he was hospitalized for a month at Norfolk Naval 
Hospital in March 1988.  (Hearing Transcript, page 4).  He 
stated that he began hearing voices at the time of his 
discharge, and abused alcohol and drugs to cover the voices 
and depression.  (Id., page 6).  The Veteran also indicated 
that he was receiving psychiatric treatment at an outpatient 
program at Glenns Falls Hospital.  (Id., page 5).  He 
recalled that he first sought treatment after service in 
1995.  (Id., page 6).  

b.  Law and Regulations.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  38 
U.S.C.A. § 7105.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is not available for a personality 
disorder without competent medical evidence of a superimposed 
psychiatric disorder.  38 C.F.R. §§ 4.9, 4.127; VAOPGCPREC 
82- 90; see also, Carpenter v. Brown, 8 Vet. App, 240, 245 
(1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Analysis.  As noted in the remand below, the Board finds 
the contemporaneous records regarding the Veteran's in-
service mental disorder to be sparse, consisting of a DD-214 
form noting discharge for a personality disorder.  However, 
at the December 2008 Board hearing, the Veteran indicated 
that he had a history of suicidal ideations and hearing 
voices.  He also alleged that he was hospitalized during 
service for psychiatric treatment.  The record indicates that 
the Veteran has had several psychiatric diagnoses since 
service, including major depression.  

The additional evidence also includes a November 2007 
statement from a physician indicating that the Veteran had a 
diagnosis of depression with psychotic features and that it 
was probable that this psychiatric disorder was related to 
the anxiety-depression condition that led to the Veteran's 
military discharge.  While the service medical records do not 
show depression or an anxiety disorder, the Board finds that 
this evidence relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the evidence is 
new and material and the claim of entitlement to service 
connection for psychiatric disorder, to include major 
depression must be reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include major depression, is reopened.  

The appeal is granted to this extent only.


REMAND

The Board finds that additional development is required 
before the issue of service connection for a psychiatric 
disorder is ripe for adjudication upon the merits.  38 C.F.R. 
§ 19.9.  

As indicated previously, the Veteran's service treatment 
records did not include any notation regarding diagnosis or 
treatment for an acquired psychiatric disorder during 
service.  However, the Veteran's DD-214 form indicated that 
the Veteran received an honorable discharge due to a 
personality disorder.  At the November 2008 hearing, the 
Veteran reported receiving treatment, after voicing suicidal 
thoughts, at the Norfolk Naval Hospital.  In a January 2007 
statement, the Veteran stated that he was treated at a 
hospital on base at Dam Neck, Virginia.  The Board notes that 
the Naval Hospital for Norfolk is actually the Naval Medical 
Center in neighboring Portsmouth, Virginia.  Considering the 
Veteran's contentions that he received hospitalization and 
the indication of an in-service diagnosis of a personality 
disorder during service, the Board finds that an attempt 
should be made to acquire any and all records regarding his 
treatment for a psychiatric disorder during service.  

The Board further notes that, during the November 2008 
hearing, the Veteran reported noted treatment for a mental 
disorder in 1995 and current psychiatric treatment at an 
outpatient program at Glenns Falls Hospital.  The record also 
contains a letter from an examiner at Hudson Headwaters 
Health Network.  Accordingly, the AMC/RO should seek to 
acquire any service treatment records, dealing with 
psychiatric treatment, from Naval Medical Center Portsmouth 
and any treatment facilities at Dam Neck Naval Base; and any 
outstanding private treatment records, especially those from 
Hudson Headwaters Health Network and Glenns Falls Hospital.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(1)(2).  

Moreover, the Board notes that the Veteran's service 
personnel records are not associated with the file.  Because 
such records might contain information pertinent to this 
claim (i.e. a Medical Board report), as part of this remand, 
the AMC/RO should seek to acquire any outstanding service 
personnel records.  Id.   

The only competent opinion of record indicating a nexus 
between the Veteran's currently diagnosed mental disorders 
and service is contained in the November 2007 statement from 
Hudson Headwaters Health Network.  In this letter, the 
author, identified as an M.D., stated that the Veteran had a 
diagnosis of depression with psychotic features.  The 
physician indicated that it was probable that this 
psychiatric disorder was related to the anxiety-depression 
that led to the Veteran's military discharge.  The Board 
notes, however, that the examiner's letter does not contain 
any indication that the author reviewed the claims file or 
other service-related clinical data in reaching his 
conclusion, to include the absence of any notation of 
depression or an anxiety disorder in the service treatment 
records.  Because the statement does not mention any outside 
source of information, the Board must conclude that the 
examiner based the assessment solely on statements made by 
the Veteran.  

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court of Appeals for Veterans 
Claims (Court) held that the VA and Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court referred to its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  

It is also pertinent to note that, if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking a medical opinion based upon an examination 
and a review of the relevant evidence in the claims file.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In view of the foregoing, the Board finds that a VA 
psychiatric examination that includes an opinion addressing 
the contended causal relationships, which is preceded by a 
review of all of the relevant medical evidence in the claims 
file and supported by a rationale, is warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c) (4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates for all 
VA and non-VA health care providers who 
provided treatment for his psychiatric 
disorder.  The RO should seek specific 
information on the contact information 
(i.e. addresses) for all facilities, such 
as Glenns Falls Hospital.  After securing 
the necessary releases, the AMC/RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
appellant, to include service treatment 
records from Naval Medical Center 
Portsmouth and any treatment facilities at 
Dam Neck Naval Base, by contacting the 
hospitals directly, the National Personnel 
Records Center (NPRC), or any appropriate 
records depository.  

The AMC/RO should also attempt to secure 
the Veteran's service personnel records.  

The AMC/RO should also acquire any 
outstanding private treatment records 
identified by the Veteran, especially 
those from Hudson Headwaters Health 
Network and Glenns Falls Hospital.  

3.  The Veteran must be scheduled for a VA 
psychiatric examination for the purpose of 
determining the nature, approximate onset 
date, and etiology of any psychiatric 
disorder that may be present.

Following a review of the relevant medical 
evidence on file, to include the Veteran's 
service treatment records, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist is 
asked to address the following question:

Is it is at least as likely as not (50 
percent or greater degree of 
probability) that any psychiatric 
disorder that is currently present 
began during service or is otherwise 
linked to any incident of service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

A rationale should be provided for any opinion or 
conclusion expressed.  If the examiner is unable to 
provide the requested opinions without resorting to 
speculation, it should be so stated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


